Citation Nr: 0722752	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran had active military service from March 1976 
through March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded in April 2006 for additional 
development.  Regrettably, another remand is necessary.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran's case was remanded to the AMC in April 2006.  In 
May 2006, July 2006, and January 2007, correspondence was 
sent to him at an address in Chesapeake, Virginia.  There is 
no indication that the correspondence was returned as 
undeliverable.  However, subsequent correspondence, including 
a March 2007 supplemental statement of the case, and a May 
2007 letter from the Board, were sent to a different address 
in Virginia Beach, Virginia.  These two items were returned 
as undeliverable.  The scheduled examination notice that was 
sent to the veteran was also sent to the Virginia Beach 
address.  The veteran failed to report to the examination.  
Therefore, the evidentiary development requested in April 
2006 was not fully accomplished.  

There is no indication in the file that the veteran submitted 
a change of address; therefore, the Board is unable to 
discern whether or not the most recent correspondence, as 
well as the examination notification letter, were sent to the 
appropriate address.  Consequently, the Board has determined 
that a remand is required.  

The Board cautions, however, that the veteran is ultimately 
responsible for keeping VA apprised of his current address.  
See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) ("the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").  Furthermore, while VA 
does have a duty to assist him in the development of a claim, 
this duty is not limitless.  In the normal course of events, 
it is his burden to keep VA apprised of his whereabouts.  If 
he does not do so, there is no obligation on VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file any 
documentation filed with the AMC or RO 
after January 2007 confirming a change 
of address.  If necessary, attempt to 
contact the veteran by telephone to 
obtain his correct address, and contact 
his representative to determine if that 
organization has a current address for 
the veteran.  

2.	If the veteran's correct address has 
been obtained, a copy of the March 2007 
supplemental statement of the case 
should be forwarded to him.

3.	If the veteran's correct address has 
been obtained, the veteran should be 
scheduled for another VA examination by 
a specialist in the field of urology in 
order to accurately determine the exact 
nature and etiology of his claimed 
erectile dysfunction.  The claims 
folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be 
performed.  

Following completion of the 
examination, the examining urologist 
should specifically comment as to 
whether the veteran currently suffers 
from chronic erectile dysfunction, and, 
if so, whether that disorder as likely 
as not (50 percent probability or 
greater) had its origin during the 
veteran's period of active military 
service.  Should it be determined that 
the veteran does, in fact, suffer from 
erectile dysfunction but that the 
disability did not have its origin 
during his period of active military 
service, an additional opinion is 
requested as to whether the veteran's 
erectile dysfunction is proximately due 
to, the result of, or aggravated 
(permanently worsened beyond the normal 
progression of the condition) by a 
service-connected disability or 
disabilities, including medication 
therefore.  If aggravation is shown, 
the degree to which the erectile 
dysfunction is aggravated should be 
stated.  All such information and 
opinions, when obtained, should be made 
a part of the veteran's claims folder.

4.	Thereafter, review the veteran's claim 
for service connection for erectile 
dysfunction.  Should the benefit sought 
on appeal remain denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  However, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

